Babrett, J.:
The defendant’s liability is purely official. It attaches solely to his position.' The only individual liability is that of the ten underwriters who signed the policy. They, and they alone, are practically interested in the action. It is expressly provided in the policy that “ in no case shall the judgment bind the property .of the said general manager.” It is further provided that “ no action shall be brought to enforce the provisions of this policy except against the general manager as attorney in fact and representing all of ■ the underwriters, and each of the underwriters hereby agrees to abide the result of any suit so brought as fixing his individual responsibility hereunder.” The person who actually is such general manager at the time a liability arises under the policy is clearly the person contemplated by .this provision. It is he, and not his predecessor, against whom the "action must be brought. He has succeeded to the latter’s representative liability under the contract. And this is undoubtedly so notwithstanding the fact that the predecessor may have signed the policy, and may have been named therein as the then existing representative of the underwriters. The underwriters' have surely a light to insist upon the action being defended by their acting representative. Indeed, they could justly refuse to abide the result of a suit brought against a person who had ceased to act'for them, to whom they could give no direction and over whom they could exercise no control. This nominal liability of the general manager does not depend upon his or any other agent’s signature to the policy, but upon the contract of the underwriters, which requires this action to be brought against - him as their representative. This contract, under which the business in question is conducted, he adopts when he assumes the position of general manager. Upon its face it defines his duty, namely, that he shall suffer himself to be made defendant in the concrete action which, to save themselves expense and trouble, his principals have made a condition precedent to recovery. He thus assumes the attitude of a defendant in. any such representative action as the contract imposes upon the assured.
I concur, therefore, in the affirmance of the judgment.
Judgment affirmed, with costs.